ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                           )
                                        )
Eltron Research, Inc.                   )     ASBCA Nos. 58466, 58923
                                        )
Under Contract Nos. DAAD19-03-C-0041    )
                    DAAH01-02-C-R008    )
                    M67854-04-C-3104    )
                    2 R440H007465-02    )
                    DE-FC26-97FT96052   )
                    DE-FC26-00NT40762   )
                    DE-FC26-05NT42469   )
                    DE-FG02-03ER83645   )
                    DE-FG02-03ER83867   )
                    DE-FG02-04ER83935   )
                    DE-FG02-04ER83939   )
                    DE-FG03-00ER82996   )
                    DE-FG03-00ER82998   )
                    DE-FG03-01ER83235   )
                    DE-FG03-01ER83239   )
                    DE-FG03-99ER82782   )
                    FA9300-08-C-1008    )
                    FA9550-09-C-0084    )
                    W911QX-12-C-0013    )

APPEARANCES FOR THE APPELLANT:              Thomas A. Lemmer, Esq.
                                            Christopher W. Myers, Esq.
                                             McKenna Long & Aldridge LLP
                                             Denver, CO

APPEARANCES FOR THE GOVERNMENT:             E. Michael Chiaparas, Esq.
                                             DCMA Chief Trial Attorney
                                            Lawrence S. Rabyne, Esq.
                                             Trial Attorney
                                             Defense Contract Management Agency
                                             Arlington Heights, IL
                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 28 April 2015




                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58466, 58923, Appeals ofEltron
Research, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2